Citation Nr: 0007088	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-38 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  This case was remanded by the Board of Veterans' 
Appeals (Board) in April 1998 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, for 
additional development.  The case is again before the Board 
for adjudication.

A May 1999 rating decision denied special monthly pension, 
and the veteran was notified of this action later in May 
1999.  The veteran's notice of disagreement with this 
decision was received by VA in June 1999, and a statement of 
the case was issued in August 1999.  In a cover letter sent 
with the statement of the case, the veteran was informed of 
the requirement that he submit a substantive appeal if he 
desired appellate review with respect to this issue.  
Thereafter, no written communication was received from the 
veteran and the issue was not addressed in the statements 
submitted by the veteran's representative.  Therefore, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to this issue.

FINDINGS OF FACT

1.  Service connection was denied for right ear disability in 
an unappealed rating decision dated in December 1988.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the December 1988 
rating decision.






CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for right ear disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Service incurrence 
of organic disease of the nervous system may be presumed if 
it is manifested to a compensable degree within one year 
after the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

Service connection was denied for right ear disability by 
rating decision dated in December 1988 because right ear 
disability was not shown by the evidence of record.  The 
veteran was notified of the decision later in December 1988 
and did not file a timely appeal.

Evidence on file at the time of the December 1988 rating 
decision consisted of the veteran's service medical records, 
private treatment records beginning in March 1967 to April 
1980, VA examination reports dated in October 1970 and March 
1976, VA hospital reports dated in March and December 1975, 
and a January 1983 VA aid and attendance examination report.

The veteran's service medical records reveal that he 
complained of pain in his left ear in August 1944, and acute 
otitis media and acute otitis externa of the left ear were 
diagnosed.  It was also noted in August 1944 that the veteran 
had had an injury to his right ear due to an accident, with 
no discharge.  His hearing in August 1944 was 15/15, 
bilaterally.  It was reported in August 1944 that the veteran 
was to be sent to the Station Hospital for a myringotomy and 
further treatment.  Station Hospital records later in August 
1944 do not indicate any surgery.  On discharge examination 
in November 1945, hearing was 15/15, bilaterally, for 
whispered and spoken voice; and no ear abnormality was found.  
The postservice private and VA medical records on file at the 
time of the December 1988 rating decision do not contain any 
complaints, findings, or diagnosis of right ear disability.  
In fact, VA examinations in October 1970 and March 1976 
disclosed that the veteran's ears were normal with no hearing 
loss noted.

Evidence received by VA after the December 1988 rating 
decision consists of VA outpatient records beginning in 
January 1986, VA hospital records beginning in May 1986, the 
transcript of the veteran's February 1997 personal hearing at 
the RO, VA examination reports dated in February 1999, and 
statements by and on behalf of the veteran.

The evidence received since the December 1988 rating decision 
reveals that the initial postservice evidence of right ear 
disability was in November 1986, when the veteran complained 
of decreased hearing and tinnitus and audiological 
examination showed bilateral sensorineural hearing loss.  It 
was also noted in November 1986 that electroacoustic 
impedance revealed normal functioning middle ears.  Bilateral 
sensorineural hearing loss and tinnitus were also noted in 
subsequent VA outpatient records.  On ear, nose, and throat 
examination in September 1996, it was reported that an MRI 
was negative; the assessment was no acoustic neuroma.

The veteran testified at his RO hearing in February 1997 that 
although he was not sure which ear was operated on in 
service, his right ear bothered him now; that he was exposed 
to a lot of noise in service; that he has drainage into his 
sinuses; and that he first went to VA for his ears about ten 
years earlier.

On VA ear examination in February 1999, the diagnoses were 
tinnitus aurium, bilateral, constant; history of otitis media 
of the left ear and otitis externa of the right ear, not 
evident on examination; history of hearing loss, see 
audiology report; and vertigo, cause unknown, unrelated to 
ear condition.  On VA audiology examination in February 1999, 
there were normal eardrum movement in the right ear and a 
very flaccid left tympanic membrane.  Audiology testing 
showed bilateral sensorineural hearing loss, and it was noted 
that the veteran also had bilateral tinnitus.  The examiner 
noted that it was the veteran's left ear that was treated in 
service and concluded that there was insufficient evidence 
that the veteran has any current middle ear condition that is 
related to any ear treatment in service.

Much of the medical evidence received since the December 1988 
rating decision provides no information relevant to the 
veteran's right ear.  The initial medical evidence of right 
ear disability was not until November 1986, which is many 
years after service discharge, when bilateral sensorineural 
hearing loss and tinnitus were diagnosed.  Additionally, the 
evidence added to the record since the December 1988 rating 
decision does not contain any medical opinion linking the 
veteran's current right ear disability to service.  In fact, 
the VA audiological examiner in February 1999 noted that it 
was the veteran's left ear that was treated in service and 
that there is no evidence of any chronic or recurrent middle 
ear condition due to service.  Therefore, the medical 
evidence added to the record since the December 1988 rating 
decision is not material. 

In his statements the veteran has expressed his belief that 
he has a right ear disability due to acoustic trauma during 
service.  His lay assertions of medical causation cannot 
serve as a predicate to reopen the claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Therefore, the claim for service connection for right ear 
disability has not been reopened.


ORDER

The veteran's application to reopen his claim for service 
connection for right ear disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

